Citation Nr: 0920052	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1946 to March 
1948.   He died in April 2005 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that additional evidential development is 
warranted in this matter.  In this case, the Veteran was not 
service-connected for any disability at the time of his 
death.  He died in April 2005.  The death certificate listed 
his cause of death as respiratory failure which had its onset 
one week prior to death, due to interstitial fibrosis which 
had its onset one month prior to death, due to lymphangitic 
sarcomatosis which had its onset one month prior to death, 
and due to angiosarcoma of the Veteran's scalp which had its 
onset four years prior to death.  The appellant contends that 
the causes of the Veteran's death were due to radiation 
exposure as a result of service in Fukuoka, Japan during 
World War II, and the Veteran's service records confirm that 
the Veteran was stationed at this location with his unit, 
Headquarters 5th Ordnance Medium Maintenance Company, during 
the period of December 27, 1946 to February 7, 1948.  While 
it is clear that the Veteran was not stationed at either 
Nagasaki or Hiroshima for purposes of the application of 
38 C.F.R. § 3.309(d) (2008) (he was not in Japan prior to 
July 1946), the Veteran was stationed at Fukuoka, Japan 
beginning in December 1946, a location that the Board notes 
is less than 100 miles from the city limits of Nagasaki.  
Furthermore, relevant regulations provide that where such 
exposure is contended and the Veteran develops a "radiogenic 
disease," as set forth at 38 C.F.R. § 3.311(b)(2)(i) (2008), 
certain evidentiary development will be undertaken.  
Lymphomas are among the radiogenic diseases listed in 38 
C.F.R. § 3.311, and as was noted above, the death certificate 
listed lymphangitic sarcomatosis as a contributory cause of 
the Veteran's death.  

Therefore, the Board finds that this matter should be 
submitted to the Defense Threat Reduction Agency (DTRA) to 
confirm whether the Veteran's presence in Fukuoka, Japan 
during the period of December 27, 1946 to February 7, 1948 
resulted in exposure to measurable radiation that warrants 
additional development and referral for an opinion from the 
Under Secretary for Benefits as to whether it is at least as 
likely as not the Veteran's lymphangitic sarcomatosis 
resulted from exposure to radiation in service.

Regardless of the results of any § 3.311(c) development, the 
RO should also refer the case to an appropriate specialist or 
specialists for medical opinions as to whether it is at least 
as likely as not that the Veteran's interstitial fibrosis, 
lymphangitic sarcomatosis, and angiosarcoma of the scalp that 
contributed to the Veteran's death were incurred in or are 
otherwise etiologically related to service, to include 
consideration of any confirmed radiation exposure or dose 
estimates.

The Board also finds that an effort should be made to obtain 
the Veteran's terminal treatment records that may be 
available at Shands at the University of Florida, where the 
Veteran's death certificate notes the Veteran was an 
inpatient at the time of death.  

Finally, the Board finds that the section 5103(a) notice that 
was provided to the Veteran in this case in April 2005 may 
not be in compliance with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Therefore, while this case is in remand status, the 
Board finds that the appellant should be provided with 
additional notice pursuant to this decision.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an additional 
letter pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
The letter should explain what, if any, 
information and evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  
The notice should include (1) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of death (none in this case); 
(2) an explanation of the evidence and 
information required to substantiate a 
dependency and indemnity compensation 
(DIC) claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Further, the notice 
should (4) inform the appellant of how 
to substantiate the assertions she's 
advanced (i.e., that the Veteran's 
causes of death were due to radiation 
exposure in service).  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.

2.  Appropriate steps should be taken 
to obtain the Veteran's terminal 
treatment records that may be available 
at Shands at the University of Florida, 
where the death certificate notes the 
Veteran was an inpatient at the time of 
his death.

3.  The RO should contact the DTRA to 
confirm whether the Veteran's presence 
in Fukuoka, Japan during the period of 
December 27, 1946 to February 7, 1948 
resulted in exposure to measurable 
radiation.  The RO should obtain a dose 
estimate, based on available 
methodologies, consistent with 38 
C.F.R. § 3.311(a)(2)(iii), (a)(4)(i), 
(ii).

4.  If DTRA indicates a dose estimate 
that is consistent with exposure to 
measurable radiation, this matter 
should be referred for an opinion from 
the Under Secretary for Benefits as to 
whether it is at least as likely as not 
the Veteran's lymphangitic sarcomatosis 
resulted from exposure to radiation in 
service.  The Director of VA's 
Compensation and Pension Service is 
requested to provide a rationale for 
the opinion of the Under Secretary for 
Benefits or his designee, consulting as 
a point of reference the factors listed 
at 38 C.F.R. § 3.311(e).  See Stone v. 
Gober, 14 Vet. App. 116 at 120 (2000).

5.  Regardless of the results of any § 
3.311(c) development, the RO should 
also refer the case to an appropriate 
specialist or specialists for medical 
opinions as to whether it is at least 
as likely as not that the Veteran's 
interstitial fibrosis, lymphangitic 
sarcomatosis, and angiosarcoma of the 
scalp that contributed to the Veteran's 
death were incurred in or are otherwise 
etiologically related to service, to 
include consideration of any confirmed 
radiation exposure or dose estimates.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the VA examiner(s) in 
connection with the formulation of any 
opinion.  

6.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b



